Citation Nr: 0425880	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty for training from June 1974 
to October 1974 and was on active duty from December 1990 to 
May 1991.  He also had lengthy service in the Army National 
Guard (ANG).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for bilateral hearing loss.  The 
veteran testified in January 2004 at a travel board hearing 
at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

Essentially, the veteran contends that he has hearing loss in 
both ears due to exposure to tank fire while serving as a 
gunner in service, particularly during his duties in the 
Persian Gulf War.  The service separation certificate in May 
1991 confirms that the veteran had been an armor crewman for 
5 years and had also been assigned a military occupational 
specialty as in indirect fire infantryman (as first shown on 
the October 1974 separation certificate) for 5 years.  In May 
1991, he was credited with over 18 years of prior inactive 
service.  

The veteran testified that he served as an M-1 tank gunner 
for about 12 years and had also served as a mortar sergeant.  
He also testified that he retired from the ANG in 1994.  The 
compete dates of the veteran's ANG service, to include active 
and inactive duty for training, have not been reported and no 
service medical records have been obtained prior to the 
report of a periodic ANG examination in November 1983, except 
for a report of medical history in February 1974.  On the 
November 1983 examination, which includes finding from 
audiometry, the veteran was diagnosed with hearing loss in 
the low range in both ears and assigned a "2" for hearing 
on the physical profile.  Decibel losses at 2000 Hertz were 
again noted diagnostically on periodic examination in 
February 1988 and the "2" was continued on the physical 
profile.  Although no hearing defects were reported on the 
examination for separation in April 1991, a 40-decibel loss 
at 3000 Hertz was shown on an audiometric examination in 
April 1993.  This is the last report of hearing data in the 
file.  The veteran has not been examined in connection with 
his claim.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2002).  

Under the circumstances, the Board is persuaded that further 
development is warranted, to include an opinion as to the 
cause and extent of a current hearing loss disability, if 
any.  Accordingly, the case is remanded for the following 
actions: 

1.  All necessary efforts should be made to 
obtain the veteran's complete service 
medical records, especially records 
associated with ANG service for the years 
1974 through 1983, and any report of 
examination for retirement after April 1993.  

2.  The veteran's service personnel records 
reflecting his military duties and training 
with the Army National Guard should be 
obtained.  The veteran's dates of ANG 
training, both active (summer camp) and 
inactive (drill weekends), should also be 
obtained reflecting the extent of his 
training duties and possible exposure to 
acoustic trauma.  

3.  The veteran should then be scheduled for 
a VA audiological examination to ascertain 
the nature and likely etiology of any 
bilateral hearing loss.  The claims folder 
should be made available to the examiner for 
review in conjunction with the examination.  
If the veteran currently has a hearing loss 
disability (as defined for VA purposes) in 
either or both ears, the examiner should 
provide an opinion based on the entire 
record, as to whether it is at least as 
likely as not that any currently 
demonstrated hearing loss is the result of 
acoustic trauma in service as described by 
the veteran and consistent with his 
documented military duties.

4.  Upon completion of the above, the RO 
should readjudicate the claim.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
provided with a supplemental statement of 
the case.  If in order, the case should then 
be returned to the Board for further review.  

The veteran also has the right to submit additional evidence 
and argument. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



